Case 3:19-cv-01133-MMH-JRK Document 25 Filed 05/12/20 Page 1 of 4 PageID 266



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   LORRAINE MILLER,

                 Plaintiff,

   v.                                                       Case No. 3:19-cv-1133-J-34JRK

   GOVERNMENT EMPLOYEES
   INSURANCE COMPANY, et al.,

                 Defendants.


                                            ORDER

          THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (Doc. 6; Motion)

   filed on October 10, 2019. In the Motion, Defendants Government Employees Insurance

   Company, GEICO General Insurance Company, GEICO Indemnity Company, and GEICO

   Casualty Company (collectively, GEICO) assert that Plaintiff’s claim for bad faith set forth

   in Count II of the Complaint for Damages (Doc. 3; Complaint) must either be dismissed

   without prejudice as premature or abated pending resolution of the underlying litigation.

   See Motion at 2. GEICO further contends that the Complaint should be dismissed in its

   entirety because Plaintiff “improperly commingl[es] causes of actions [sic] against multiple

   defendants without clearly indicating what each separate defendant did to support the

   claim against that particular defendant.” Id. at 8. Plaintiff Lorraine Miller filed a response

   to the Motion on October 23, 2019. See Plaintiff’s Response in Opposition to Defendants’

   Motion to Dismiss (Doc. 9; Response). In the Response, Miller does not challenge the

   assertion that her bad faith claim has not yet accrued.          See generally Response.

   Instead, she argues that abatement rather than dismissal is appropriate in this case
Case 3:19-cv-01133-MMH-JRK Document 25 Filed 05/12/20 Page 2 of 4 PageID 267



   because, according to Miller, GEICO’s alleged conduct gives rise to a presumption of bad

   faith under Florida law. See id. at 4-5 (citing Fridman v. Safeco Ins. Co. of Ill., 185 So. 3d

   1214 (Fla. 2016)). Additionally, Miller argues that she has not improperly commingled the

   defendants in this action as they are related entities and pending additional discovery,

   “Plaintiff has no way of identifying the exact GEICO entity” that issued Plaintiff’s automobile

   liability policy. See Response at 5-6.

           Upon review, and as acknowledged by both parties, the Court finds that Miller’s bad

   faith claim in Count II is prematurely filed. See Blanchard v. State Farm Mut. Auto. Ins.

   Co., 575 So. 2d 1289, 1291 (Fla. 1991). Florida courts recognize that where a bad faith

   claim is filed prematurely, either dismissal or abatement is proper. See Safeco Ins. Co.

   of Ill. v. Rader, 132 So. 3d 941, 948 (Fla. 1st DCA 2014) (explaining that if a bad faith claim

   is premature it should be dismissed without prejudice or abated); see also Safeco Ins. Co.

   of Ill. v. Beare, 152 So. 3d 614, 617 (Fla. 4th DCA 2014); State Farm Mut. Auto. Ins. Co.

   v. O’Hearn, 975 So. 2d 633, 635-36 (Fla. 2d DCA 2008). “The decision of whether to

   dismiss without prejudice or to abate these claims lies within the sound discretion of the

   trial court.”   Smith v. First Liberty Ins. Corp., No. 6:14-cv-1871-Orl-22DAB, 2015 WL

   12843221, at *1 (M.D. Fla. Mar. 18, 2015).                Upon review of the Complaint and the

   arguments presented, the Court is of the view that the better course of action in this case

   is to dismiss the bad faith claim set forth in Count II without prejudice.1



   1
     Miller’s contention that the Court should abate, rather than dismiss this action because she has alleged a
   “facially plausible claim,” is inapposite. See Motion at 4-5. Regardless of whether Miller may ultimately be
   able to prevail on her bad faith claim, until such time as her underlying claim for underinsured motorist
   benefits is resolved, the bad faith claim is premature. In such circumstances, the Court is persuaded that
   dismissal without prejudice, rather than abatement, is the appropriate course. See Terenzio v. LM Gen.
   Ins. Co., __ F. Supp. 3d ___, 2019 WL 7841718, at *1-3 (S.D. Fla. Apr. 18, 2019); Keenan v. LM Gen. Ins.
   Co., No. 6:17-cv-1426-Orl-40GJK, 2018 WL 565679, at *2 (M.D. Fla. Jan. 25, 2018); Smith, 2015 WL
   12843221, at *2.




                                                      -2-
Case 3:19-cv-01133-MMH-JRK Document 25 Filed 05/12/20 Page 3 of 4 PageID 268



          With respect to GEICO’s argument that dismissal is warranted because Miller

   improperly commingles the GEICO Defendants, the Court is not persuaded.                 The

   Eleventh Circuit Court of Appeals recognizes several types of impermissible “shotgun”

   pleadings, one of which includes “asserting multiple claims against multiple defendants

   without specifying which of the defendants are responsible for which acts or omissions, or

   which of the defendants the claim is brought against.” See Weiland v. Palm Beach Cnty.

   Sheriff’s Office, 792 F.3d 1313, 1320-23 (11th Cir. 2015). The problem with this practice,

   as with all shotgun pleadings, “is that they fail to one degree or another, and in one way or

   another, to give the defendants adequate notice of the claims against them and the

   grounds upon which each claim rests.” Id. at 1323. Here, however, Miller’s decision to

   group the related GEICO Defendants together does not create an impermissibly vague

   pleading, especially now that only one claim will remain in this action. Indeed, the GEICO

   Defendants do not assert that they are unable to discern the claim against them or the

   grounds upon which that claim rests. It is apparent that Plaintiff is asserting the same

   breach of contract claim against all four Defendants based on the same conduct – refusal

   to pay monetary benefits pursuant to her insurance policy. See Complaint at 4. In the

   Response, Miller explains that she named all four of these related entities because, without

   additional discovery, she cannot determine which entity is the company that issued her

   automobile liability policy. See Response at 6. Miller asserts that “[o]nce Defendants

   identify the exact GEICO entity or entities that issued the policies providing coverage for

   this incident, Plaintiff has agreed to dismiss the remaining entities.” Id. As such, given

   GEICO’s failure to show any prejudice or confusion stemming from Miller’s manner of




                                               -3-
Case 3:19-cv-01133-MMH-JRK Document 25 Filed 05/12/20 Page 4 of 4 PageID 269



   pleading, the Court finds that dismissal of the Complaint in its entirety is unwarranted under

   the circumstances. In light of the foregoing, it is

          ORDERED:

          1.     Defendants’ Motion to Dismiss (Doc. 6) is GRANTED, to the extent that it

                 seeks dismissal of Count II without prejudice, and otherwise DENIED.

          2.     Count II of Plaintiff’s Complaint for Damages is DISMISSED without

                 prejudice.

          3.     Defendants shall file a responsive pleading as to Count I in accordance with

                 Rule 12(a)(4)(A), Federal Rules of Civil Procedure.

          DONE AND ORDERED in Jacksonville, Florida this 12th day of May, 2020.




   lc11
   Copies to:

   Counsel of Record




                                                -4-
